Exhibit 10.76

 

AMENDED AND RESTATED REVOLVING NOTE

 

$13,500,000

       

February 3, 2003

 

For value received, the undersigned, RF MONOLITHICS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of Thirteen Million Five Hundred
Thousand and No/100 Dollars ($13,500,000.00) or, if less, the aggregate unpaid
principal amount of all Revolving Advances made by the Lender to the Borrower
under the Credit Agreement (defined below) together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Amended and Restated Credit and Security Agreement of even date
herewith (as the same may hereafter be amended, supplemented or restated from
time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the
Revolving Note referred to in the Credit Agreement. This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

 

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of acceleration, notice of
intent to accelerate, notice of dishonor and protest and all other notices of
any kind are expressly waived.

 

This Note is given in amendment, restatement and modification, but not in
extinguishment or novation, of the indebtedness evidenced by that certain
Revolving Note in the principal amount of $13,500,000.00, dated December 8,
2000, executed by the Borrower and payable to the order of the Lender.

 

RF MONOLITHICS, INC.

By:

 

/s/ David M. Kirk

--------------------------------------------------------------------------------

   

David M. Kirk

President